Title: Receipt from Edward Frethy, 30 May 1801
From: Frethy, Edward
To: Jefferson, Thomas


               
                  
                     Thomas Jefferson Equr
                     To Edw Frethy
                     Dr:
                  
                  
                     To one months Shaving
                     
                     3–00
                  
                  
                     To Shaving Box & Soap & Brush
                     
                     
                        00–75
                     
                  
                  
                     
                     
                     3–75
                  
                  
                     Rec Payt May 30th 1801
                     
                     
                  
               
               
                  
                     Edw Frethy
                  
               
            